Barry S. Nussbaum, Inc. v. Kimberly Battle















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-148-CV

     BARRY S. NUSSBAUM, INC.,
                                                                              Appellant
     v.

     KIMBERLY BATTLE,
                                                                              Appellee
 

From the 95th District Court
Dallas County, Texas
Trial Court # 96-08673-D
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On August 16, Barry Nussbaum, Inc. and Kimberly Battle filed a “stipulation and
agreement of voluntary dismissal.  In relevant portion, Rule 42.1 of the Texas Rules of
Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no party may be prevented from seeking
any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The “stipulation and agreement” states that the parties have entered into a settlement
agreement, contemplating that “the cause, not just the appeal, be dismissed.”  It is signed by
the attorneys for both parties.    
      The trial court’s judgment and orders are vacated and this cause is dismissed.  Costs are
taxed against the party incurring them.

 
PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed September 6, 2000
Do not publish